Opinion issued November 29, 2007  
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00886-CR
____________

MILES JEFFERSON THOMAS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause No. 1130016



MEMORANDUM  OPINION
	Appellant, Miles Jefferson Thomas, pleaded guilty to possession of a controlled
substance, and, in accordance with his plea bargain agreement with the State, the trial
court sentenced appellant to confinement for two years.  Appellant filed a timely pro
se notice of appeal.  We dismiss for lack of jurisdiction.
	After the trial court sentenced appellant to punishment that fell within the terms
of the plea bargain agreement, the trial court certified that this case is a plea- bargain
case and the defendant has no right to appeal.  No written pretrial motions were ruled
on by the trial court, nor did the trial court give its permission for appellant to appeal. 
We conclude that the certification of the right of appeal filed by the trial court is
supported by the record and that appellant has no right of appeal due to the agreed
plea bargains. Tex. R. App. P. 25.2(a). We must dismiss the appeal "without further
action." Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
 Accordingly, we dismiss the appeal for lack of jurisdiction.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).